DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action was written in response to the Applicants Remarks filed 3/8/22.  Claims 1, 2, 4-9, 11-22.  Claims 19 and 20 were withdrawn.  Claims 3 and 10 have been cancelled.  Claims 21 and 22 are new.  Claims 1, 2, 4-9, 11-18, 21 and 22 are pending and have been examined on the merits.
Withdrawn Rejections
The 112 2nd rejection of claim 10 has been withdrawn due to the cancellation of the claim.
The 102(a)(1) rejections of claims 1-9, 15-18 under MINTEL; Anonymous, "Plain Almond milk Yogurt Alternative," www.gnpdcom, Database accession no. 5452747, February 14, 2018 (submitted by Applicants) have been withdrawn due to the amendment to claim 1.
The 103(a) rejection of claims 11-14 under MINTEL; Anonymous, "Plain Almond milk Yogurt Alternative," www.gnpdcom, Database accession no. 5452747, February 14, 2018 (submitted by Applicants) as applied to claim 10 above, and further in view of "Almond & Coconut Milk Yoghurt," GNPD, MINTEL, July 1, 2014, have been withdrawn due to the amendment to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an amount of protein or fiber in general, does not reasonably provide enablement for how much protein or fiber is in the base composition in relation to the total amount of the base composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPG2d 1545, 1547 (Bd. Pat, App, Inter, 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter, 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and /or using the claimed invention. These factors include but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e)the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 21 and 22 recite an amount of protein and fiber respectively.  However, an amount of the total composition has not been defined, e.g. is the amount of protein and fiber to be considered as it relates to “per serving” and if so what is the serving size?  The lack of an amount of base composition  makes it difficult to ascertain how much protein and fiber are actually present in the composition as a whole.  14.9 g protein in 170 g of yogurt is far different than 14.9 g protein in 30g of yogurt, or in a 1 gallon jug of yogurt,  or  in a vat of yogurt.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-9, 11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moragne et al. (US 2018/0070602).
Regarding Claim 1, 2, 4, 5: Moragne discloses a non-dairy yogurt containing plantain flours and other flours including almond flour [0032].  Moragne discloses sugars [0036]. Moragne discloses including water ( liquid medium) [0026].  Moragne disclose a non-dairy yogurt containing at least 3% plantain flour [claim 1].  Moragne discloses a starter culture [0026].  
Regarding Claim 6:  Moragne also discloses banana flour or fruit puree specifically banana puree [0032, 0018].
Regarding Claims 7-9:  Moragne discloses as discussed above in claim 1.  Moragne discloses almond flour [0032].
Regarding Claim 11: Moragne discloses as discussed above in claim 1.  Moragne discloses including other protein sources [0036].
Regarding Claims 13 and 14:  Moragne discloses as discussed above in claim 1.  Moragne discloses supplements (i.e. enhancers) [0036]; Moragne disclose enhancers as flavors, coloring agents, emulsifiers, and salt [0036]. 
Regarding Claims 15-18:  Moragne discloses a nutritional product comprising a plant based non-dairy fermented base [abstract].  Morgane discloses a traditional or drinkable, non-dairy yogurt [0010]. Moragne disclosure of traditional or Greek style yogurt is indicative of spoonable yogurt as is the disclosure of the alternative of a drinkable yogurt. Yogurt is either eaten with a spoon or consumed like a beverage.  Moragne discloses a non-dairy yogurt containing plantain flours and other flours including almond flour [0032].  Moragne discloses sugars [0036]. Moragne discloses including water ( liquid medium) [0026].  Moragne disclose a non-dairy yogurt containing at least 3% plantain flour [claim 1].  Moragne discloses a starter culture [0026].  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moragne et al. (US 2018/0070602)  as applied to claim 11 above and in further view of Mintel 2 "Almond & Coconut Milk Yoghurt," GNPD, MINTEL, July 1, 2014.
Regarding Claim 12:  Moragne discloses including additional protein as discussed above in claim 11.  Moragne does not disclose pea protein.
“Mintel 2” discloses a dairy alternative yogurt containing a protein source in the form of pea protein [pg. 2]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Moragne to include the pea protein of “Mintel 2” in order to increase the nutritional properties of the yogurt alternative and since Moragne allows for the incorporation of additional protein sources.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moragne et al. (US 2018/0070602) as applied to claim 1 above and in further view of Mecray (US 2018/0271126).
Regarding Claim 21:  Moragne discloses as discussed above in claim 1.  Moragne does not disclose  that the composition of claim 1 further comprising about 14.9 g to about 16.9 g of protein.
Mecray discloses plant based yogurt products containing about 8 grams of protein [0049].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Moragne to include the protein content as in Mecray in order for the non-dairy yogurt to attain protein levels found in dairy yogurt and for nutritional purpose and for organoleptic properties.
	Although Mecray does not disclose about 14.9 g to about 16.9 g protein it would have been obvious to modify the amount of protein in the composition based on the desired nutritional and organoleptic properties desired by one of ordinary skill since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 22:  Moragne discloses as discussed above in claim 21.  Moragne does not disclose the composition of claim 1 further comprising about 0.5 g to about 10 g of fiber.
Mecray discloses plant based yogurt products containing about 10 grams to about 20 g of carbohydrates where half or so is fiber, i.e. about 5 to 10 g fiber [0049].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Moragne to include the protein content as in Mecray in order for the non-dairy yogurt to attain levels of fiber found in dairy yogurt and for nutritional purpose and for organoleptic properties.
Response to Arguments
6.	The 112 2nd rejection of claim 10 has been withdrawn due to the cancellation of the claim.
The 102(a)(1) rejections of claims 1-9, 15-18 under MINTEL; Anonymous, "Plain Almond milk Yogurt Alternative," www.gnpdcom, Database accession no. 5452747, February 14, 2018 (submitted by Applicants) have been withdrawn due to the amendment to claim 1.
The 103(a) rejection of claims 11-14 under MINTEL; Anonymous, "Plain Almond milk Yogurt Alternative," www.gnpdcom, Database accession no. 5452747, February 14, 2018 (submitted by Applicants) as applied to claim 10 above, and further in view of "Almond & Coconut Milk Yoghurt," GNPD, MINTEL, July 1, 2014, have been withdrawn due to the amendment to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia C Turner/Primary Examiner, Art Unit 1793